KATERINA N. ARVANITAKIS of WHITESTONE, NEW YORK, who was admitted to the bar of this State in 2006, having pleaded guilty in the United States District Court for the Southern District of New York, to one count of a superseding indictment of wire fraud, in violation of 18 U.S.C. § 1343 and 2, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20-13(b)(1), KATERINA N. ARVANITAKIS is temporarily suspended from the practice **454of law pending the final resolution of ethics proceedings against her, effective immediately and until the further Order of this Court; and it is further
ORDERED that KATERINA N. ARVANITAKIS be restrained and enjoined from practicing law during the period of her suspension; and it is further
ORDERED that KATERINA N. ARVANITAKIS comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this state.